Case: 19-20326      Document: 00515325940         Page: 1    Date Filed: 02/28/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 19-20326                              FILED
                                  Summary Calendar                    February 28, 2020
                                                                         Lyle W. Cayce
                                                                              Clerk
In the Matter of: KEHINDE ADEYEMI ELEBUTE,

                                                 Debtor

KEHINDE ADEYEMI ELEBUTE,

                                                 Appellant

v.

VILLAGE CAPITAL & INVESTMENT, L.L.C.,

                                                 Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:18-CV-4504


Before WIENER, HAYNES, and COSTA, Circuit Judges.
PER CURIAM: *
       In his bankruptcy proceeding, Kehinde Adeyemi Elebute brought an
adversary proceeding alleging wrongful foreclosure against Village Capital.
The bankruptcy court granted summary judgment against Elebute. Several



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-20326    Document: 00515325940     Page: 2   Date Filed: 02/28/2020


                                 No. 19-20326

months later, Elebute sought to vacate the judgment under Federal Rule of
Civil Procedure 60(b)(1).   Elebute argued that the bankruptcy court had
mistakenly relied on an unsigned sales contract in granting summary
judgment. The bankruptcy court denied that motion, and the district court
affirmed that denial. Seeing no abuse of discretion in the bankruptcy court’s
refusal to reopen the case, we also AFFIRM its denial of Rule 60(b)(1) relief.




                                       2